Citation Nr: 0739242	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a separate disability rating for diplopia.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from March 1956 to July 
1958.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision rendered by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran requested a Board Hearing, which a June 2000 RO 
letter informed him was scheduled for August 7, 2007.  The 
claims file contains no evidence of the letter having been 
returned by the U.S. Postal Service as undeliverable.  The 
veteran failed to appear for his scheduled hearing, and there 
is no evidence that he requested that the hearing be 
rescheduled.  Thus, the hearing request is deemed withdrawn.    
See 38 C.F.R. § 20.702 (2007).

The appeal requires additional development and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

This case had its origin as a service connection case.  As a 
result of an October 1958 rating decision having included 
diplopia as one of the manifestations of the veteran's 
service-connected disorder, however, a May 2004 Board 
decision determined that restoration of service connection 
for diplopia as part of the veteran's chronic brain syndrome 
residuals was warranted.  Subsequently, the AMC issued a 
rating action in July 2004 that implemented the Board's 
decision.  The July 2004 rating decision amended the 
veteran's service-connected chronic brain syndrome residuals 
to include manifestations of diplopia as was the case in 
1958, and continued the veteran's total rating of 30 percent 
for that disorder.

In October 2004, the veteran submitted a statement expressing 
disagreement with this decision, arguing that a separate 
evaluation was warranted.  There was no record of either the 
RO or AMC having provided the veteran with a statement of the 
case (SOC) in response to the notice of disagreement; SO, the 
Board remanded the case in 2005 for issuance of a SOC.  The 
RO issued the SOC in April 2005, and the veteran perfected 
his appeal by submission of a substantive appeal (VA Form 9) 
in May 2005.  See 38 C.F.R. §§ 20.200, 20.201 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2007), redefined VA's duty to 
assist the veteran in the development of a claim.  The notice 
requirements of the VCAA require VA to notify the veteran of 
any evidence that is necessary to substantiate his claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided a VCAA notice to the veteran in May 2001, but 
that notice addressed a claim for entitlement to service 
connection.  It provided no information on what information a 
claimant must submit to prove a claim for a higher or 
separate rating or how effective dates are determined.  The 
April 2005 VCAA notice issued pursuant to a March 2005 Board 
remand addressed the issue of entitlement to certificate of 
eligibility for an automobile with adaptive equipment.  The 
claims file contains no evidence that the veteran has been 
provided comprehensive VCAA notice for his claim for a 
separate rating, even though the August 2006 Supplemental SOC 
(SSOC) was issued after the U.S. Court Of Appeals For 
Veterans Claims decision in Dingess/Hartmann.  This 
procedural deficiency can be cleared by a remand for that 
purpose.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Additionally, medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC shall send the veteran a 
comprehensive  VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, supra.

2.  Then readjudicate the veteran's claim in 
light of any additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action
is required on his part.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



